EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on October 19, 2021.
2.	Claims 1-4, 6-11, 13-18, and 20-23 are pending in the case; Claims 1, 8, and 15 are independent claims. Claims 21-23 are new claims (it is noted that previously filed Claims (filed on June 10, 2021) were not entered (see Non-Final Office Action mailed on July 21, 2021)).

Allowable Subject Matter
3.	Claims 1-4, 6-11, 13-18, and 20-23 are allowed.
Applicant’s arguments, see Remarks filed on October 19, 2021 (pgs. 14-18, hereinafter Remarks), with respect to 35 U.S.C. § 103 rejection have been fully considered and are persuasive.  The § 103 rejection has been withdrawn.  With respect to independent Claim 1 (and similarly, independent Claims 8 and 15), as discussed in the Remarks, the prior art of record does not appear to disclose or suggest the combination of steps/features recited in Claim 1, particularly with respect to: wherein the interface comprises a navigation page and a playing page separated from the navigation page, the first operation comprises an operation with at least one of a pressing strength greater than a present strength threshold or a pressing duration longer than a preset duration, and the method further comprises: on the navigation page, in response to detecting an operation on the first control with at least one of a pressing strength less than the preset strength threshold or a pressing duration shorter than the preset duration, playing the multimedia information on the playing page; and on the playing page where the multimedia information is played, in response to detecting the operation on the first control with at least one of the pressing strength less than the preset strength threshold or the pressing duration shorter than the preset duration, switching content displayed on the playing page.
	
Other prior art of record similarly fails to disclose or suggest the above-discussed features of Claim 1.  For example, the prior art of Cieplinski et al. (US 2016/0041750 A1) is directed towards a user interface for displaying content associated with a corresponding affordance.  Cieplinski teaches detecting intensity of contacts and adjusting the respective sizes of user interface elements.  Cieplinski illustrates a media player interface and teaches that an element (i.e., preview control associated with a media item) can be interacted with in different ways corresponding to the input intensity, but Cieplinski does not appear to disclose or suggest “a navigation page and a playing page separated from the navigation page, the first operation comprises an operation with at least one of a pressing strength greater than a present strength threshold or a pressing duration longer than a preset duration, and the method further comprises: on the navigation page, in response to detecting an operation on the first control with at least one of a pressing strength less than the preset strength threshold or a pressing duration shorter than the preset duration, playing the multimedia information on the playing page; and on the playing page where the multimedia information is played, in response to detecting the operation on the first control with at least one of the pressing strength less than the preset strength threshold or the pressing duration shorter than the 
Similarly, the prior art of Smith (US 2016/0188181 A1) describes a touch or pressure signal-based interface where the user experience is altered utilizing the signal; the prior art of Brown et al. (US 2015/0067596 A1) describes determining the intensity of input and performing a given action if the input is above a threshold.  However, neither Smith or Brown describe the first control such that “in response to detecting an operation on the first control with at least one of a pressing strength less than the preset strength threshold or a pressing duration shorter than the preset duration, playing the multimedia information on the playing page; and on the playing page where the multimedia information is played, in response to detecting the operation on the first control with at least one of the pressing strength less than the preset strength threshold or the pressing duration shorter than the preset duration, switching content displayed on the playing page” as recited in Claim 1. 
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179